UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): October 26, 2007 OASIS ONLINE TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Minnesota 000-17064 41-1430130 State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 5353 Manhattan Circle, Suite 101, Boulder, Colorado80303 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (303) 499-6000 Implant Technologies, Inc. (Former name or former address, if changed since last report) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 26, 2007, Oasis Online Technologies Corp. (the “Company”) issued a press release announcing the launch of its new corporate website, www.oasisotc.com.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits Exhibit No. Description 99.1 Press Release, dated October 26, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oasis Online Technologies Corp. /s/ Erik Cooper Date: October 26, 2007 Erik Cooper Chief Executive Officer
